Citation Nr: 1516091	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active duty service from December 1996 to December 2000. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserts he is unable to work due to his service-connected disabilities.  The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

In March 2015, the RO obtained a VA psychiatric evaluation of the Veteran's service connected psychiatric disorders and obtained recent VA treatment records.  However, the RO has not prepared a supplemental statement of the case which considers the results of that examination or the VA treatment records in regards to the Veteran's claim for TDIU.   

The Board finds that the March 2015 VA psychiatric evaluation report and VA treatment records are relevant to the issue of entitlement to a TDIU and are not duplicative of evidence previously of record.  Therefore, a supplemental statement of the case is required.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development it determines to be warranted, the AOJ should readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



